DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed on 10/11/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-6, 8-10 and 16-20 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 12/30/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuta et al. (WO 2016/199754 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS). It is noted that the disclosure of Suzuta et al. is based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 9, 10, 16, 17, 19 and 20, Suzuta et al. disclose an exterior material for a power storage device (power storage device packaging material) comprising a substrate layer 11, a metal foil layer 13, an anti-corrosion treatment layer 14 and a sealant layer 15, wherein the sealant layer is directly formed by subjecting the metal foil layer to a chemical conversion treatment on the anti-corrosion treatment layer (Abstract, Figure 1 and page 4, paragraph 2, see page 15, paragraph 3). The substrate layer is the outermost layer and the sealant layer is the innermost layer (see page 4, paragraph 2). The substrate can be a polyester 
Suzuta et al. do not disclose that the sealant layer comprises random polypropylene that is branched, does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons. Suzuta et al. do not disclose the sealant layer comprising a base composition as presently claimed.
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a propylene-based polymer having long chain branching of JP2011144356 A). Although Ito et al. do not disclose the propylene-based polymer having long chain branching does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons, given that the propylene-based polymer having long chain branching of Ito et al. is identical to that presently claimed and used in the present invention, it is obvious or inherent that the propylene-based polymer having long chain branching of Ito et al. does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons.
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long branching of Ito et al. as the random polypropylene in Suzuta et al. in order to obtain good flow characteristics such 
Further, as noted above, propylene-based random polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long chain branching in the amounts including that presently claimed depending on desired melt tension, melt viscoelasticity, mold processabilty and high strain hardening in Suzuta et al. in view of Ito et al., and thereby arrive at the claimed invention.
Suzuta et al. in view of Ito et al. do not disclose the sealant layer comprising a base composition as presently claimed.
Maier et al. disclose a polymer blend (base resin composition) comprising 60 to 95 wt% of first random copolymer (i.e. A) of propylene and C2 a-olefin, i.e. ethylene that has melting point of 116 to 145 C (see Abstract and paragraph 0027). The propylene content of first random copolymer is 90 to 99.5 wt% (see paragraph 0029). Accordingly, the ethylene content is 0.5 to 10 wt%. The polymer blend comprises second random copolymer of propylene and 1-butene (i.e. polyolefin-based elastomer B) that has melting point of 70 to 116 C (see Abstract and paragraph 0030). The polymer blend can be employed as sealing layer (see paragraph 0027). The film or film layers exhibit very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency (see paragraph 0027).
In light of motivation for using a polymer blend comprising 60 to 95 wt% of propylene-ethylene random copolymer having melting point of 116 to 145 C and propylene-1-butene random copolymer having melting point of 70 to 116 C disclosed by Maier et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polymer blend (base resin composition) comprising 60 to 95 wt% of propylene-ethylene random 

Regarding claims 3 and 4, Suzuta et al. disclose the sealant layer can be formed of only one layer or the sealant layer can be multilayered (see page 10, paragraph 4). Accordingly, Suzuta et al. disclose the sealant layer including more than one layer, wherein at least one layer is propylene-based branched polymer-containing layer. Therefore, when all the layers of sealant layers are propylene-based branched polymer-containing layer, then the layer closest to the metal layer is the propylene-based branched polymer-containing layer.

Regarding claim 8, Suzuta et al. disclose the anticorrosion treatment layer can be cerium treatment and can comprise coating agent such as cationic polymer (see page 7, paragraphs 3-5). A sodium polyphosphate stabilized cerium oxide sol can be used for corrosion treatment that is obtained by blending 10 parts by mass of Na salt of phosphoric acid (phosphate) with 100 parts by mass of cerium oxide (see page 22, paragraph 3).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuta et al. (WO 2016/199754 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 4 above, further in view of Arjmand (IOSR Journal of Polymer and Textile Engineering, 2014 cited in IDS).

Regarding claim 5 and 6, Suzuta et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. As noted above, Suzuta et al. 
As noted above, Suzuta et al. comprises random polypropylene, homopolypropylene, etc. (see page 10, paragraph 4 and page 11, paragraph 1). Further, Suzuta et al. disclose acidic group can be introduced in polyolefins (see page 10, paragraph 5). While Suzuta et al. disclose the sealant layer comprising polyolefin such as random polypropylene, homopolypropylene, wherein polyolefin can have acidic group, Suzuta et al. do not disclose a combination of random polypropylene with acid-modified polypropylene or homopolypropylene. Suzuta et al. do not disclose a combination of random polypropylene with homopolypropylene having an atactic structure.
However, Suzuta et al. disclose acid-modified polyolefin is excellent in reactivity with various metals and polymers having functional groups and imparts adhesiveness to sealant layer (see page 11, paragraph 5). Therefore, as taught by Suzuta et al., it would have been obvious to one of ordinary skill in the art to further use acid-modified homopolypropylene in the sealant layer of Suzuta et al. in view of Ito et al. and Maier et al. in order to obtain excellent reactivity with various metals and polymers having functional groups and impart adhesiveness to the sealant layer, and thereby arrive at the claimed invention.
Suzuta et al. in view of Ito et al. and Maier et al. do not disclose homopolypropylene having an atactic structure.
Arjmand disclose increase atacticity on polypropylene increases room temperature impact resistance, stretchability and heat seal strength (see Section 1.3.1 and Table 1.1).
In light of motivation for using increase atacticity on polypropylene disclosed by Arjmand as described above, it therefore would have been obvious to one of ordinary skill in the art to use homopolypropylene having an atactic structure in the sealant layer of Suzuta et al. in view of Ito et al. and Maier et al. in order to increase room temperature impact resistance, stretchability and heat seal strength, and thereby arrive at the claimed invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuta et al. (WO 2016/199754 A1) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Matsuda et al. (US 2003/0092818 A1 cited in IDS).

Regarding claim 18, Suzuta et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. While Suzuta et al. in view of Ito et al. and Maier et al. disclose polyolefin-based elastomer contains propylene-1-butene random copolymer, Suzuta et al. in view of Ito et al. and Maier et al. do not disclose polyolefin-based elastomer contains ethylene-1-butene random copolymer.
Matsuda et al. disclose propylene-based resin composition comprising elastomer of ethylene/1-butene random copolymer to improve impact resistance as well as exhibit good moldability and shrinkage characteristics (see paragraphs 0034-0037). 
In light of motivation for using ethylene-1-butene random copolymer elastomer disclosed by Matsuda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-1-butene random copolymer elastomer in the sealant layer of Suzuta et al. in view of Ito et al. and Maier et al., in order to improve impact resistance as well as exhibit good moldability and shrinkage characteristics, and thereby arrive at the claimed invention.

Claims 1-3, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS). It is noted that the disclosures of Iizuka et al. and Ito et al. are based on a machine translation of the references which is included in this action.

Regarding claims 1, 2, 9, 10, 16, 17, 19 and 20, Iizuka et al. disclose a laminate for a battery cover (power storage device packaging material) comprising a base material 11 (substrate layer), an aluminum foil 12 (metal foil), an anticorrosive coating layer 14 and a multilayer sealant film 17 (see Abstract and Figure 2). The multilayer sealant film 17 is in direct contact with the anticorrosive coating layer 14 (see Figure 2). The base material 11 can be polyethylene terephthalate (polyester) or polyamide film (see page 4, paragraph 1). The sealant layer includes a polypropylene layer 13 comprising polypropylene resin that can be a homopolymer (homopolypropylene), a random copolymer with ethylene (propylene-ethylene random copolymer), a block copolymer with ethylene (block propylene) (see pages 5-6, bridging paragraph). The anticorrosive coating is formed by applying a treatment liquid such as a solution comprising trivalent chromium compound (chemical conversion treatment) on at least one surface of aluminum foil (see page 2, paragraph 6 and page 4, paragraph 2). The base layer is the outermost layer and the sealant layer is the inner most layer (see Figure 2).
While Iizuka et al. disclose the sealant layer includes polypropylene layer, Iizuka et al. do not disclose the sealant layer includes a polypropylene-based branched polymer-containing layer as presently claimed.
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a propylene-based polymer having long chain branching of JP2011144356 A). Although Ito et al. do not disclose the propylene-based polymer having long chain branching does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons, given that the propylene-based 
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use propylene-based polymer having long branching of Ito et al. as the polypropylene in the polypropylene layer of Iizuka et al. in order to obtain good flow characteristics such as melt tension and melt viscoelasticity and accordingly excellent mold processabilty and high strain hardening weather, and thereby arrive at the claimed invention.
Further, as noted above, propylene-based polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based polymer having long chain branching in the amounts including that presently claimed depending on desired melt tension, melt viscoelasticity, mold processabilty and high strain hardening in Iizuka et al. in view of Ito et al., and thereby arrive at the claimed invention.
Iizuka et al. in view of Ito et al. do not disclose the sealant layer comprising a base composition as presently claimed.
Maier et al. disclose a polymer blend (base resin composition) comprising 60 to 95 wt% of first random copolymer (i.e. A) of propylene and C2 a-olefin, i.e. ethylene that has melting point of 116 to 145 C (see Abstract and paragraph 0027). The propylene content of first random copolymer is 90 to 99.5 wt% (see paragraph 0029). Accordingly, the ethylene content is 0.5 to 10 wt%. The polymer blend comprises second random copolymer of propylene and 1-butene (i.e. polyolefin-based elastomer B) that has melting point of 70 to 116 C (see Abstract and paragraph 0030). The polymer blend can be employed as sealing layer (see paragraph 0027). 
In light of motivation for using a polymer blend comprising 60 to 95 wt% of propylene-ethylene random copolymer having melting point of 116 to 145 C and propylene-1-butene random copolymer having melting point of 70 to 116 C disclosed by Maier et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polymer blend (base resin composition) comprising 60 to 95 wt% of propylene-ethylene random copolymer (i.e. A) having melting point of 116 to 145 C and propylene-1-butene random copolymer (i.e. polyolefin-based elastomer B) having melting point of 70 to 116 C in the polypropylene layer of Iizuka et al. in view of Ito et al. in order to obtain very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency, and thereby arrive at the claimed invention.

Regarding claim 3, Iizuka et al. disclose a multilayer sealant film comprising a polypropylene layer 13 and a resin layer 16. Accordingly, Iizuka et al. in view of Ito et al. and Maier et al. disclose the multilayer sealant film comprising propylene-based branched polymer-containing layer and resin layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Oono et al. (US 2014/0242333 A1 cited in IDS) and Suzuta (US 2010/0255365 A1).

Regarding claim 8, Iizuka et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. Iizuka et al. in view of Ito et al. and Maier et al. do not disclose anticorrosive coating layer as presently claimed.
Oono et al. disclose the corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide that provides corrosion prevention (see paragraph 0371).
In light of motivation for using corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide disclosed by Oono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide in the anticorrosive coating layer of Iizuka et al. in view of Ito et al. and Maier et al. in order to provide effective corrosion prevention, and thereby arrive at the claimed invention.
Iizuka et al. in view of Ito et al., Maier et al. and Oono et al. do not disclose anticorrosive coating layer comprising a cationic polymer.
Suzuta discloses a packing material for a lithium cell (power storage device packaging material) (see Abstract). Suzuta disclose cationic polymer exhibit excellent electrolyte solution resistance and hydrofluoric acid resistance (see paragraph 0143). These superior resistance properties suppresses damage to the aluminum foil (metal foil) that is an intermediate layer of the packing material for a lithium cell (see paragraph 0143).  
In light of motivation for using cationic polymer disclosed by Suzuta as described above, it therefore would have been obvious to one of ordinary skill in the art to use cationic polymer in the anticorrosive coating layer of Iizuka et al. in view of Ito et al., Maier et al. and Oono et al. in order to provide excellent electrolyte solution resistance and hydrofluoric acid resistance and suppress damage to aluminum foil (metal foil), and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A) in view of Ito et al. (JP2011144356 A cited in IDS) and Maier et al. (US 2007/0161747 A1 cited in IDS) as applied to claim 1 above, further in view of Matsuda et al. (US 2003/0092818 A1 cited in IDS).

Regarding claim 18, Iizuka et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. While Iizuka et al. in view of Ito et al. and Maier et al. disclose polyolefin-based elastomer contains propylene-1-butene random copolymer, Iizuka et al. in view of Ito et al. and Maier et al. do not disclose polyolefin-based elastomer contains ethylene-1-butene random copolymer.
Matsuda et al. disclose propylene-based resin composition comprising elastomer of ethylene/1-butene random copolymer to improve impact resistance as well as exhibit good moldability and shrinkage characteristics (see paragraphs 0034-0037). 
In light of motivation for using ethylene-1-butene random copolymer elastomer disclosed by Matsuda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-1-butene random copolymer elastomer in the sealant layer of Iizuka et al. in view of Ito et al. and Maier et al., in order to improve impact resistance as well as exhibit good moldability and shrinkage characteristics, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787